DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on 9/9/2022 is acknowledged.  The traversal is on the ground(s) that there is overlap between the two species and the method of turning is generally the same. This is not found persuasive because the structure of each of the species requires employing different search strategies and search queries for features that do not overlap and can be used differently because of the differences in each species’ structure.
The requirement is still deemed proper and is therefore made FINAL. Claims 1-19 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/1/2021, 8/2/2021, and 8/11/2022 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second overhead lift” (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the “centerline of the lifting aid in a direction opposite a direction of rotation” is unclear since it does not define a direction of rotation relative to the lifting aid nor does it define an axis from which the direction of rotation is relative to.
Claim(s) 2-18 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being depended upon a rejected base claim (claim 1). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sverdlik et al. (US 20140000023 A1), herein referred Sverdlik, in view of Samson et al. (EP 3424478 A1), herein referred to as Samson.
Regarding claim 1, Sverdlik discloses a method of rotating a horizontally laying subject in a first orientation on a support surface, the method comprising: arranging at least one lifting aid (sling 25, see FIG. 10) to extend in a lateral direction underneath the subject such that a midline of the subject is located off center from a centerline of the lifting aid in a direction opposite a direction of rotation (see FIG. 14, patient is placed on one of the two plies during lifting to turn a person), the lifting aid comprising a first end extending laterally toward the direction of rotation and a second end extending laterally toward the direction opposite the direction of rotation (sling comprises plies 26 and 27), the first end comprising at least one first loop and the second end comprising at least one second loop (holes 28 are present at the ends of each of the plies 26 and 27). Sverdlik further discloses connecting the at least one first loop and the at least one second loop to a sling bar (plies 26 and 27 are connected to guide system 9 via gripper 6) but does not disclose coupling to an overhead lift. Samson, however, discloses a patient apparatus and method comprising a sheet 6 for turning a patient using an overhead lift 10, 11, seen in FIGS. 1a-1f for the purpose of rotating a patient using mechanical means. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sverdlik with the overhead lift of Samson since it has been held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Sverdlik modified by Samson further teaches directing the overhead lift to raise the sling bar, wherein the subject rotates towards the direction of rotation as the overhead lift raises the sling bar due to the off center location of the subject and the lengths of the first loop and the second loop (Samson, see para. [0026] sheet 6 is pulled upward using ceiling unit strap 11 and connector wherein connector is considered to be the sling bar seen in FIG. 1f, the raising movement provides the claimed rotation an end of the sheet and patient thereon); repositioning the subject with respect to the support surface when the subject has rotated to a lateral recumbent position; and directing the overhead lift to lower the sling bar, thereby causing the subject to continue rotating to a second orientation that is 180° from the first orientation (Sverdlik, see FIGS. 6-9, raising the ends of the sling 25 with a patient lying within causes the patient to be rotated to a lateral position where patient is then readjusted via an additional force F2 causes the patient to be further rotated from a supine position to a prone position as the lift lowers said ends of the sling 25 on the opposite side of the support surface).
Regarding claim 2, Sverdlik (in view of Samson) teaches arranging the at least one lifting aid comprises arranging a plurality of multi-use straps or a lifting sheet (Sverdlik, see para. [0081], sling can have one or more belts).
Regarding claims 3 and 4, Sverdlik (in view of Samson) teaches (claim 3) wherein the first orientation is a prone position and the second orientation is a supine position (Sverdlik, see FIGS. 6 and 9, a first orientation can be considered the prone position in FIG. 9 and a second orientation can be considered the supine position in FIG. 6), or (claim 4) wherein the first orientation is a supine position and the second orientation is a prone position (Sverdlik, see FIGS. 6 and 9, a first orientation can be considered the supine position in FIG. 6 and a second orientation can be considered the prone position in FIG. 9). Examiner notes that since the process is reversible, either orientation of the patient can be considered the first orientation or second orientation.
Regarding claim 6, Sverdlik (in view of Samson) teaches the at least one first loop comprises a plurality of first loops and the at least one second loop comprises a plurality of second loops (Sverdlik, see FIG. 10, plies 26 and 27 each have a plurality of holes 28).
Regarding claim 14, Sverdlik (in view of Samson) teaches further comprising positioning one or more of the subject's arms and legs prior to directing the overhead lift to raise the sling bar. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Examiner notes that during normal operation of the device, the arms or legs of a patient would have to be need to be positioned within the sling of Sverdlik prior to engaging the lift. It therefore flows naturally that the claimed process is inherent in the invention of Sverdlik.
Regarding claim 17, Sverdlik (in view of Samson) teaches wherein repositioning the subject comprises sliding the subject laterally across the support surface in a direction that is away from the direction of rotation. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Examiner notes that during normal operation of the device, a patient being placed on the sling will need to be properly placed along the sling 25 of Sverdlik which likely includes lifting, pushing, and/or sliding the patient on the support surface and sling 25 prior to engaging lift. It therefore flows naturally that the claimed process is inherent in the invention of Sverdlik.
Regarding claim 18, Sverdlik (in view of Samson) teaches adjusting one or more of tubing, leads, lines, and braces (Sverdlik, see FIG. 6-9, pulling link 5 is raised via drive system 3 thereby adjusting the line between the guide system 9 and sling 25). 
Regarding claim 19, Sverdlik discloses a method of rotating a subject laying horizontally in a first orientation on a support surface, the method comprising: directing a lift (drive system 3) to raise a sling bar (gripper 6) supporting a plurality of first loops and a plurality of second loops (slings 25 comprise a plurality of holes 28 along first and second plies 26 and 27) of a plurality of multi-use straps positioned under the subject on the support surface (sling 25 comprises a plurality of belts 29), the plurality of multi-use straps extending laterally such that a midline of the subject is located off center from a centerline of the plurality of multi-use straps in a direction that is opposite a direction of rotation (see FIG. 14, patient is placed on one of the two plies during lifting to turn a person), each of the plurality of multi-use straps having a first end extending in the direction of rotation and a second end extending in the direction that is opposite the direction of rotation (sling 25 comprises plies 26 and 27 defining opposite ends of the sling), the first end of each of the plurality of multi-use straps comprising a first loop of the plurality of first loops and the second end of the plurality of multi-use straps comprising a second loop of the plurality of second loops (each of the plies 26 and 27 comprises holes 28), wherein the subject rotates towards the direction of rotation as the overhead lift raises the sling bar due to the off center location of the subject (see FIGS. 6-9, raising sling 25 facilitates rotation of patient since the lifting force occurs off center from the center line of the sling); repositioning the subject with respect to the support surface when the subject has rotated to a lateral recumbent position (see FIGS. 6-9, patient is raised along one end of the support surface rotating them); and directing the overhead lift to lower the sling bar, thereby causing the subject to continue rotating to a second orientation that is 180° from the first orientation (see FIGS. 6 and 9, patient is turned from supine to prone following the process of raising and lowering by the lift). Sverdlik does not explicitly disclose lift is an overhead lift. Samson, however, discloses a patient apparatus and method comprising a sheet 6 for turning a patient using an overhead lift 10, 11, seen in FIGS. 1a-1f for the purpose of rotating a patient using mechanical means. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sverdlik with the overhead lift of Samson since it has been held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sverdlik, in view of Samson, and further in view of Lee et al. (US 8813276 B2), herein referred to as Lee.
Regarding claim 5, Sverdlik (in view of Samson) does not explicitly teach wherein connecting the at least one first loop and the at least one second loop to the sling bar comprises connecting the at least one first loop to a first retention component of the sling bar and connecting the at least one second loop to a second retention component of the sling bar. Lee, however, discloses a patient turning system and method comprising a lift interface bar 50 and links 54 for the purpose of connecting a connecting sheet 12 through holes 30 or 32 to bar 50 for the purpose of lifting said sheet 12 through the lift interface bar 50 connected to a lifting device 40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sverdlik with the lift interface bar and links of Lee in order to facilitate lifting the belts of the sling 25 simultaneously. 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sverdlik, in view of Samson, and further in view of Brulotte et al. (WO 2016077923 A1), herein referred to as Brulotte.
Regarding claim 7, Sverdlik (in view of Samson) does not explicitly teach connecting one loop of the plurality of first loops and one loop of the plurality of second loops to a second sling bar coupled to a second overhead lift. Brulotte, however, discloses a ceiling lift tilt management system comprising a plurality of spreader bars 20 connected to a plurality of motor units 16, see FIG. 3 where each spreader bar 20 can connect to the straps 36, 38 of a sling 34 for the purpose of facilitating tilt of the apparatus as one of the at least two motor units 16 can be lifted at different heights. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sverdlik with the plurality of spreader bars and motor units of Brulotte in order to facilitate a tilting motion of an occupant within the sling.

Claims 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sverdlik, in view of Samson, and further in view of Taylor (US 20050055769 A1), herein referred to as Taylor.
Regarding claims 8 and 9, Sverdlik (in view of Samson) does not explicitly teach (Claim 8) wherein arranging the at least one lifting aid comprises arranging an upper edge of the at least one lifting aid such that the upper edge is longitudinally positioned at a location between a shoulder and an armpit of the subject, or claim 9 wherein arranging the at least one lifting aid comprises arranging the at least one first loop and the at least one second loop such that at least one first loop and the at least one second loop are longitudinally aligned with a location between a shoulder and an armpit of the subject. Taylor, however, discloses a method for moving an invalid patient comprising a plurality of elongated straps 11 and 12 where the straps are disposed along the shoulder region and waist region of a patient for the purpose of rotating a patient on a support surface, see FIG. 2, and para. [0029]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sverdlik with the method defined by Taylor for the purpose of facilitating turning a patient since it has been held that applying a known technique to a known device would yield predictable results. Examiner further notes Sverdlik discloses sling 25 comprises a plurality of holes 28 disposed along opposite ends. The combination therefore teaches the claimed method.
Regarding claims 12 and 13, Sverdlik (in view of Samson) does not explicitly teach (claim 12) wherein arranging the at least one lifting aid comprises arranging a lower edge of the at least one lifting aid such that the lower edge is longitudinally positioned at a location between a waist and a knee of the subject or (claim 13) wherein arranging the at least one lifting aid comprises arranging a lower edge of the at least one lifting aid such that the lower edge is longitudinally positioned at a location that corresponds to a greater trochanter of the subject. Taylor, however, discloses a method for moving an invalid patient comprising a plurality of elongated straps 11 and 12 where the straps are disposed along the shoulder region and waist region of a patient for the purpose of rotating a patient on a support surface, see FIG. 2, and para. [0029]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sverdlik with the method defined by Taylor for the purpose of facilitating turning a patient since it has been held that applying a known technique to a known device would yield predictable results. Examiner further notes Sverdlik discloses sling 25 comprises a plurality of holes 28 disposed along opposite ends. The combination therefore teaches the claimed method.

Allowable Subject Matter
Claims 10, 11, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the rejections of claim 1 under 35 U.S.C. §112.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient turning sheets and belts relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Sverdlik, Samson, Lee, Brulotte, and Taylor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/5/2022